       Case 4:19-cv-00157-AW-EMT Document 206 Filed 01/13/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

 ROLAND MOLINA,

          Plaintiff,

 vs.                                            Case No.: 4:19-cv-157-AW-EMT

 FLORIDA DEPARTMENT OF
 CORRECTIONS, et al.,

          Defendants.

                       JOINT NOTICE OF SETTLEMENT

       Plaintiff Roland Molina and Defendant Centurion of Florida, LLC, through

undersigned counsel jointly file this Notice of Settlement to inform the Court that

they have reached an agreement to settle all claims and issues between them in this

case. The parties respectfully request that the matter be removed from the trial

calendar and that all pretrial deadlines be cancelled. The parties will file a stipulation

of dismissal once formal settlement paperwork has been executed.



                                  Respectfully Submitted,

                                  /s/ Ray Taseff
                                  Ray Taseff, Esq.
                                  One of the Attorneys for Plaintiff

Dante P. Trevisani, Esq.
Fla. Bar No. 72912
dtrevisani@floridajusticeinstitute.org


                                            1
     Case 4:19-cv-00157-AW-EMT Document 206 Filed 01/13/21 Page 2 of 3




Erica Selig
Fla Bar No. 120581
eselig@floridajusticeinstitute.org
Ray Taseff, Esq.
Fla. Bar No. 352500
rtaseff@floridajusticeinstitute.org
Florida Justice Institute, Inc.
3750 Miami Tower
100 S.E. Second Street
Miami, Florida 33131-2309
305.358.2081
305.358.0910 – Fax

Attorneys for Plaintiff Molina


                                 /s/Brian Wahl
                                 Brian Wahl, Esq.
                                 One of the Attorneys for Defendant
                                 Centurion of Florida, LLC

OF COUNSEL:
R. Craig Mayfield (Fla. Bar No. 0429643)
Jacob Hanson (Fla. Bar No. 91453)
BRADLEY ARANT BOULT CUMMINGS LLP
100 North Tampa Street, Suite 2200
Tampa, Florida 33602
Tel: (813) 559-5500
Fax: (813) 229-5946
cmayfield@bradley.com
epeace@bradley.com

Brian A. Wahl (Fla. Bar No. 095777)
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place-1819 Fifth Avenue North
Birmingham, AL 35203-2119
Telephone: (205) 521-8000
Facsimile: (205) 521-8800
bwahl@bradley.com



                                         2
    Case 4:19-cv-00157-AW-EMT Document 206 Filed 01/13/21 Page 3 of 3




Attorneys for Defendant Centurion




                                    3
